—Judgment unanimously reversed on the law without costs and application denied. Memorandum: The court erred in granting claimant’s application for an additional allowance pursuant to EDPL 701, following entry and payment of the judgment (see, Niagara Mohawk Power Corp. v Great Bend Aggregates, 181 AD2d 998). Claimant’s reliance on Scuderi v State of New York (184 AD2d 1073) and Hakes v State of New York (184 AD2d 1035, affd 81 NY2d 392) is misplaced because timeliness was not at issue in those cases. (Appeal from Judgment of Court of Claims, NeMoyer, J.—Counsel Fees.) Present—Green, J. P., Pine, Callahan, Doerr and Boehm, JJ.